DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1- 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eckhouse et al. (US Pub. No. 2012/0041449 A1) in view of Dubrul et al. (US Pub. No. 2004/0260333 A1) and Yodfat et al. (US Pub. No. 2004/0024416 A1).

    PNG
    media_image1.png
    827
    814
    media_image1.png
    Greyscale

Regarding claim 1 and claim 7, Eckhouse discloses a device (100) (Fig. 1A) for extraction of thrombus (1000) (Figs. 6A- 8) from a blood vessel (1002) (Figs. 6A- 8), said device (100) comprising a segment (104, 114) (Figs. 1A- 2, 6A- 8) defining a distal end (DE) and a proximal end (PE) (See Annotated Fig. 2 - - showing approximate terminal distal end and approximate terminal proximal end) and being configured to change its shape from a retracted position (Fig. 1A) in a compressed state to an 
said mesh (106) of the first section (S1) has helicoidal filaments with a braiding angle configured to provide outward radial forces higher than in the second section (S2), such that the first section becomes appositioned against the inner wall of the blood 
the first sub-section (A) has a conical shape (See Annotated Fig. 2) (P. [0042] - - clot capture element 104 may have a diameter that tapers at proximal end 104a).
Eckhouse further disclosing the mesh -like structure of the clot capture element 104 can be constructed in a manner like a Chinese Finger trap (P. [0047]), but Eckhouse does not explicitly disclose 
(claim 1) a mesh of at least two sets of helicoidal filaments turning respectively in opposite directions and being intertwined;
(claim 1) a braiding angle that changes at its proximal and distal ends to provide radial strength to maintain the conical shape and to stop a proximal blood flow during the removal of the thrombus;
(claim 7) wherein the helicoidal filaments of the mesh are made of a metal, a metal alloy or a composite including Nitinol or Nitinol/Platinum.
However, Dubrul teaches a device for extraction of thrombus from a blood vessel in the same field of endeavor including a similar “Chinese finger trap”/ “Chinese hand-
(claim 1) a mesh of at least two sets of helicoidal filaments turning respectively in opposite directions and being intertwined (P. [0188] - - The braid consists of two systems of yams alternately passing over and under each other causing a zigzag pattern on the surface. One system of yams moves helically clockwise with respect to the fabric axis while the other moves helically counter-clockwise. The resulting fabric is a tubular braid. Common applications of tubular braids are lacings, electrical cable covers (i.e. insulation and shielding), "Chinese hand-cuffs" and reinforcements for composites. To form a balanced, torque-free fabric (tubular braid), the structure must contain the same number of yarns in each helical direction. The tubular braid may also be pressed flat to form a double thickness fabric strip; applicant’s structure similarly exhibits the “Chinese finger trap” effect, see applicant’s Specification at p. 7, l. 4- 6 and P. [0029] of the pre-grant publication);
(claim 7) wherein the helicoidal filaments of the mesh are made of a metal, a metal alloy or a composite including Nitinol or Nitinol/Platinum (Ps. [0132], [0182], [0186]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to include in the “Chinese finger trap” type mesh braid associated with Eckhouse at least two sets of helicoidal filaments made of Nitinol turning respectively in opposite directions and being intertwined as taught by Dubrul because the “Chinese finger trap” type tubular braid formation is well known in the art, such that having at least two sets of helicoidal filaments made of Nitinol turning 
Eckhouse in view of Dubrul does not explicitly disclose 
(claim 1) a braiding angle that changes at its proximal and distal ends to provide radial strength to maintain the conical shape and to stop a proximal blood flow during the removal of the thrombus.
However, Yodfat teaches a braided tubular body having a variable pitch mesh that directs blood flow containing embolic material by blocking or reducing partially or substantially totally the blood flow in the same field of endeavor having
(claim 1) a braiding angle (l1, l2) (Fig. 8A) that changes at its proximal and distal ends (171, 172) (Figs. 8A- 8B) to provide radial strength to maintain the conical shape (See Fig. 8B) (P. [0089] - - expanded device of Figs. 8B, 10A are conical in shape)  and to stop a blood flow during removal of embolic material (Ps. [0078], [0089]- [0090]  - - a conical mesh reduces partially blood flow such that embolic material cannot enter the branched artery when anchored against variable-diameter artery 170 as shown in Fig. 7, the conical mesh having a small pitch or braid angle (l1) that has the least amount of porosity at one end (171) and a larger pitch or braid angle (l2) having more porosity at the other end (172) as shown in Fig. 8A; applicant’s Specification defines the term “stop a proximal blood flow” as blocking or reducing partially or substantially totally the blood flow during the intervention in p. 3, l. 23- 25 of the applicant’s Specification and P. [0012] of the pre-grant publication).

Regarding claim 2, Eckhouse in view of Dubrul and Yodfat discloses the apparatus of claim 1, Eckhouse further disclosing wherein:
the first section (S1) comprises closed loops at the distal end configured to act as a spring, such that the radial forces in first and second end portions of the first section (S1) are higher than in an intermediate portion thereof (Ps. [0044], [0046] - - since wires may be crossed and bent at the proximal and distal ends 104a, 104b of clot capture element 104 such that the end portion 104b has additional crossing/bending leading to additional outward radial force and since the other end of the first section (S1) near the dashed line separating the first section (S1) from the second section (S2) in Annotated Fig. 2 has a smaller braid angle/smaller pores/tighter weave leading to higher outward radial forces and since the materials of clot capture element 104 has spring-like properties, the first section (S1) comprises closed loops at the distal end configured to act as a spring such that such that the radial forces in first and second end portions of 
Regarding claim 3, Eckhouse in view of Dubrul and Yodfat discloses the apparatus of claim 1, Eckhouse further discloses wherein the segment (104, 114) further comprises a coating covering at least the first section (S1) (P. [0052] - - Clot capture element 104 may also include a coating on its exterior and/or interior surfaces). 
Regarding claim 4, Eckhouse in view of Dubrul and Yodfat discloses the apparatus of claim 3, Eckhouse further disclosing wherein the coating covers the two sections (S1, S2), wherein at least a portion of the second section (S2) besides said proximal end (PE) is preserved uncoated (See Annotated Fig. 2) (P. [0052] - - since only clot capture element 104 may also include a coating on its exterior and/or interior surfaces, the first section (S1) and the connection of proximal end 104a to the distal end of control shaft 114 in the second section (S2) are coated and control shaft 114 portion of the second section (S2) is not coated and as such, at least a portion of the second section (S2) besides the terminal proximal end (PE) is preserved uncoated).
Regarding claim 5- 6 and 8, Eckhouse in view of Dubrul and Yodfat discloses the apparatus of claim 3, but Eckhouse does not explicitly disclose 
(claim 5) a non-permeable coating;
(claim 6) coating comprising holes;
(claim 8) coating comprises silicone or polyurethane.
However, Dubrul teaches a device for extraction of thrombus from a blood vessel in the same field of endeavor including a similar “Chinese finger trap”/ “Chinese hand-
(claim 5) wherein the coating is a non-permeable coating (P. [0190] - - the tubular braid may be coated with a material so that it may have no porosity);
(claim 6) wherein the coating comprises holes (P. [0190] - the tubular braid may be coated with a material so that it may have no porosity or variable porosity within the individual filaments of the braid);
(claim 8) wherein the coating comprises a polymer including silicone or polyurethane (P. [0190] - - a liquid thermoset elastomer including, but not limited to silicone rubber, latex rubber, etc. or thermoplastic material including, but not limited to polyurethane was coated via a spray, dip, brush or other method).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the coating associated with Eckhouse to include a non-permeable or porous coating made from silicone or polyurethane as taught by Dubrul because it is critical to control or limit the amount of material that may leak out through the walls of the tubular braid (Dubrul - - P. [0190]).  The motivation for the modification would have been to avoid the risks associated with escaping material, including but not limited to a clot embolism or cancerous tissue being seeded (Dubrul - -P. [0190]).
Regarding claim 9, Eckhouse in view of Dubrul and Yodfat teach the apparatus of claim 1, but Eckhouse does not disclose wherein: the helicoidal filaments comprise a number ranging between 24 and 48, said filaments having a cross section comprised in a range between 40 and 60 µm; and

However, Yodfat teaches a braided tubular body having a variable pitch mesh that directs blood flow containing embolic material by blocking or reducing partially or substantially totally the blood flow in the same field of endeavor, Yodfat teaching
(claim 9) the helicoidal filaments comprise a number ranging between 24 and 48 (P. [0026] - - 40 to 160 of filaments falls within the claimed range), said filaments having a cross section comprised in a range between 40 and 60 µm (P. [0027] - - 10-50 µm falls within the claimed range).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the  mesh braid associated with Eckhouse to include helicoidal filaments comprising a number ranging between 24 and 48, said filaments having a cross section comprised in a range between 40 and 60 µm since tubular braid formation is well known in the art, such that the number and size of filaments taught by Yodfat would have yielded predictable results, namely, forming a typical self-expanding braided filaments for use in the vasculature (Yodfat - - Ps. [0026]- [0027]).
Yodfat additionally sets forth that the braiding angle is a result effective variable, wherein the larger the value of the braiding angle, the greater the radial force it provides, and hence the greater the strength of the resulting structure (P. [0093]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the braiding angle for the first section to be between 50 and 65 
Regarding claim 10, Eckhouse in view of Dubrul and Yodfat discloses the apparatus of claim 1, but Eckhouse does not disclose wherein: the first section comprises a length ranging between 4 and 40 millimeters and the second sub-section comprises a length ranging between 1 and 10 millimeters; and
the first section comprises an outer diameter ranging between 3.5 and 6 millimeters and the second sub-section comprises an outer diameter ranging between 1 and 2 millimeters.
However, Yodfat teaches a braided tubular body having a variable pitch mesh that directs blood flow containing embolic material by blocking or reducing partially or substantially totally the blood flow in the same field of endeavor, Yodfat teaching
The length "L" of the device will vary according to the intended location and use, and anatomical position, and is typically between 20 mm and 150 mm (P. [0073]), the diameter "d" of the device in the human body is 3-30 mm (P. [0066]), and in the case of the conical shaped device, the different diameters at the two extremities of the device, have a difference can be of the order of 3-5 mm.
Yodfat additionally sets forth that the dimensions of the conical shaped device are result effective variables that are a function of the final desired dimensions (P. [0067]).  It would have been obvious to one having ordinary skill in the art at the time the 
Regarding claim 11, Eckhouse in view of Dubrul and Yodfat discloses the apparatus of claim 1, but Eckhouse does not disclose wherein the braiding angle of the first sub- section is comprised between 15 and 45 degrees with regard to a longitudinal axis of the segment.
However, Yodfat teaches a braided tubular body having a variable pitch mesh that directs blood flow containing embolic material by blocking or reducing partially or substantially totally the blood flow in the same field of endeavor, Yodfat teaching
Yodfat additionally sets forth that the braiding angle is a result effective variable, wherein the larger the value of the braiding angle, the greater the radial force it provides, and hence the greater the strength of the resulting structure (P. [0093]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the braiding angle for the first sub-section to be between 15 and 45 degrees for the purpose of providing for greater or lesser mechanical strength of a specific section of the device, since it has been held that where the general conditions 
Regarding claim 12, Eckhouse in view of Dubrul and Yodfat discloses the apparatus of claim 1, Eckhouse further disclosing wherein the segment (104, 114) further comprises one or more sensors included or attached thereto to provide information thereof including information on whether the thrombus is in or out, about the composition of the thrombus, about the position of the segment in relation to the blood vessel, on whether the segment is in the retracted position or in the extended and expanded position, on whether the segment is well extended, or about the radial forces (Ps. [0066], [0068] - - since sensors, and/or imaging devices are included in the device and since distal end 104b of clot capture element 104 may include a radiopaque marker (not shown), the broadest reasonable interpretation of a sensor includes a radiopaque marker because a radiopaque marker’s reaction to a physical condition such as an x-ray, for example, is opaqueness, which in turn provides information such as at least about the position of the segment in relation to the blood vessel).
Regarding claim 13, Eckhouse in view of Dubrul and Yodfat discloses the apparatus of claim 1, Eckhouse further disclosing a thrombectomy apparatus (100) (Fig. 1A) including a segment (104, 114) (Figs. 1A- 2, 6A- 8) for extraction of thrombus from a blood vessel, according to claim 1 (see rejection of claim 1 above) (Ps. [0002], [0007], [0032]- - devices for removing clots from vessels, including separation of a clot from a wall of a blood vessel, are interpreted as thrombectomy apparatus).
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eckhouse et al. (US Pub. No. 2012/0041449 A1) in view of Dubrul et al. (US Pub. No. 2004/0260333 A1) and Yodfat et al. (US Pub. No. 2004/0024416 A1) as applied to claim 7 above, and further in view of Kusleika et al. (US Pub. No. 2005/0090857 A1).
Regarding claim 23, Eckhouse in view of Dubrul and Yodfat disclose the apparatus of claim 7, but Eckhouse in view of Dubrul and Yodfat does not disclose wherein the helicoidal filaments of the mesh are made of a composite comprising Nitinol/Platinum with a percentage of Platinum from 10% to 40%.
However, Kusleika teaches a device for extraction of thrombus from a blood vessel in the same field of endeavor including a funnel catheter (31) (Fig. 8) (P. [0071]) comprising a mesh of helicoidal filaments 
(claim 23) wherein the helicoidal filaments of the mesh are made of a composite comprising Nitinol/Platinum with a percentage of Platinum from 10% to 40% (P. [0073] - - Of the 48 wires used to form metal fabric comprising both nitinol and platinum, a relatively small percentage of the wires (e.g. 4-6 wires) may be formed of platinum or some other relatively radiopaque material to enhance visibility of the device on a fluoroscope without unduly affecting the resiliency of the fabric; 4- 6 platinum wires out of 48 nitinol and platinum wires falls within the claimed range of from 10% to 40%).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the mesh of helicoidal filaments associated with Eckhouse in view of Dubrul and Yodfat in order to include Nitinol/Platinum with a percentage of Platinum from 10% to 40% as taught by Kusleika because it would enhance visibility of the device on a fluoroscope without unduly affecting the resiliency of the fabric (Kusleika - - P. [0073]).  The motivation for the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759. The examiner can normally be reached Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/KANKINDI RWEGO/Examiner, Art Unit 3771